Name: Commission Regulation (EEC) No 3012/80 of 20 November 1980 on the arrangements for imports into Italy of fabrics of man-made fibres originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/ 10 Official Journal of the European Communities 22. 11 . 80 COMMISSION REGULATION (EEC) No 3012/80 of 20 November 1980 on the arrangements for imports into Italy of fabrics of man-made fibres origin ­ ating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( 1 ), as amended by Regulation (EEC) No 2174/80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Italy of fabrics of man-made fibres (category 37) originating in Bulgaria have exceeded the level referred to in para ­ graph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 Bulgaria was notified on 13 June 1980 of a request for consultations ; whereas, following this procedure it is desirable to make the products in ques ­ tion subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Bulgaria between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into Italy of the category of products originating in Bulgaria specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Bulgaria to Italy before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Bulgaria to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Bulgaria on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27. 12 . 1978 , p . 1 . ( 2 ) OJ No L 212, 15 . 8 . 1980 , p . 29 . 22. 11 . 80 Official Journal of the European Communities No L 312/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste ) : I tonnes 450 473 496 li B. Of regenerated textile fibres : 56.07-37 ; 42 ; 44 ; 48 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : 56.07-37 ; 44 ; 48 ; 52 ; 54 ; 57 ; 58 ; 63 ; 64 ; 66 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 a) Of which other than unblea ­ ched or bleached